DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are rejected under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter. 
For claim 14, "In the start of the art, transitory signals are commonplace as a medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation, the scope of a “computer readable medium' covers a signal per se." In order to overcome the 35 U.S.C. 101 rejection, the "computer readable storage medium" should be changed to "non-transitory computer readable storage medium".
Claim 15 is directed to “An executable program code”. A program code does not belong to any of the statutory categories: process, machine, manufacture, or composition of matter. The claim should be changed to “non-transitory computer readable medium storing an executable program code”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being described by Deng et al (US 2010/0322310).
For claim 1, Deng et al teach a video recording method, comprising: 
receiving a video recording instruction of a user (e.g. paragraph 12, “…when the user is using the embedded electronic product to record the video stream, specific tags may be added through simple commands when scene changes occur…”, paragraph 31, “embedded electronics products that may utilize the method include mobile phones, digital camera, or any other portable multimedia recording and/or playback device”.); 
generating a video stream that can be edited according to segments through capturing a photographing scene (e.g. abstract: “A first video stream is analyzed for generating consecutive video segments. Each video segment indicates a specific scene in the video stream”), wherein the segments of the video stream are at least one frame sequence segment (e.g. paragraph 6, “video frames”); and 
editing the video stream according to the segments (e.g. paragraph 6, “A first intra frame is added at a start of each of the plurality of video segments…” 
Claims 7, and 13-15 are rejected for the same reasons as discussed in claim 1 above, wherein paragraph 21 of Deng et al disclose “Because only the desired video segment is edited and encoded, and not the entire video stream, processing load of the embedded electronic product is reduced greatly”. So the embedded electronic product must have processor to execute software program for the “processing load”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al, as applied to claims 1, 7, and 13-15 above, and further in view of Hasegawa et al (US 2017/0048477). 
For claims 2 and 8, Deng et al teach the generating the video stream that can be edited according to segments through capturing the photographing scene comprises: 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97; "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success). 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al, as applied to claims 1, 7, and 13-15 above, and further in view of Sako et al (US 2017/0112534). 
For claims 3 and 9, Deng et al do not further disclose adding a preset magic expression to each frame of data captured for the photographing scene; and generating  adding a preset magic expression to each frame of data captured for the photographing scene; and generating the video stream that can be edited according to segments according to the each InventorsShicheng Zuo et al.Attorney Docket No. 11189-009US1 Serial No. 371 of PCT/CN2018/107299 FiledMarch 25, 2020 Page4 of 7frame of data added with the preset magic expression (e.g. abstract, figure 5, replacing face region 32 with sticker images 34, paragraph 46: “the face replacement unit 18 replaces a face image with a natural face image of which at least one or a size, an orientation, a facial expression…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sako et al into the teaching of Deng et al to edit the video stream to edit the face images of the video stream to improve information processing device and storage medium that can protect privacy by converting a face image of a person without causing a feeling of discomfort (e.g. paragraph 7, Sako et al). 

Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al, as applied to claims 1, 7, and 13-15 above, and further in view of Woods et al(US 2016/0351231). 
For claims 4 and 10, Deng et al do not further disclose uploading the video stream, that is edited according to the segments, to a server. Woods et al teach uploading the video stream,that is edited according to the segments, to a server (e.g. abstract, figure 6, truncated or selected video from client device to server). It would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to incorporate the teaching of Woods et al into the teaching of Deng et al 
For claims 5 and 11, Deng et al teach receiving a video delete instruction of the user; determining a most recently generated target frame sequence segment in a currently generated video stream according to the video delete instruction; deleting the target frame sequence segment in the currently generated video stream, to obtain a target video stream (e.g. paragraph 19, “The method also gives the user freedom to determine which video frames of each video segment are deleted. The user need only activate a simple command to decide which video frames he/she wishes to delete…). Deng et al do not further disclose uploading the target video stream to the server. Woods et al teach uploading the target video stream to the server (e.g. abstract, figure 6, truncated or selected video from client device to server). It would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to incorporate the teaching of Woods et al into the teaching of Deng et al to upload edited video to a server to improve efficiency for resources consumption (e.g. paragraph 5).
Claims 6 and 12 are rejected for the same reasons as discussed in claim 5 above, wherein Woods et al also teach “truncated video”, see abstract, figure 4, corresponds to the claimed “synthesizing frame sequence”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484